    Case: 3:12-cr-00002-RAM-RM Document #: 193 Filed: 09/15/20 Page 1 of 5



                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES,                                )
                                              )
                     Plaintiff,               )
                                              )
                     v.                       )       Case No. 3:12-cr-0002
                                              )
KADEEM THOMAS,                                )
                                              )
                     Defendant.               )
                                              )

                                  MEMORANDUM OPINION
MOLLOY, J.

       BEFORE THE COURT is the renewed motion of Kadeem Thomas (“Thomas”) for

compassionate release, filed on Jul 24, 2020. (ECF No. 189.) For the reasons stated below,

the Court will deny the renewed motion.

                                       I. BACKGROUND

       On January 19, 2012, a federal grand jury in the U.S. Virgin Islands returned a four-

count indictment charging Thomas and several codefendants with various offenses related

a bank robbery. Thomas was charged with three of the four counts—Count One, Count Two,

and Count Four. Count One charged Thomas with a Hobbs Act conspiracy in violation of

18 U.S.C. § 1951(a). Count Two charged Thomas with bank robbery in violation of 18 U.S.C.

§§ 2113(a),(d) and 2. Count Four charged Thomas with possession of a firearm during the

commission of a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A). On March 28, 2012,

a jury found Thomas guilty on each of those counts.

       On August 7, 2012, the Court sentenced Thomas to a term of imprisonment of 60

months each on Counts One and Two, to be served concurrently; a term of imprisonment of
     Case: 3:12-cr-00002-RAM-RM Document #: 193 Filed: 09/15/20 Page 2 of 5
United States v. Thomas
Case No. 3:12-cr-0012
Memorandum Opinion
Page 2 of 5

84 months on Count Four, to be served consecutive to the terms imposed on Counts One and

Two; five years supervised release on Count Two; and three years supervised release on

Counts One and Four, all three terms of supervised release to be served concurrently.

        On April 29, 2020, Thomas filed a motion for compassionate release. (ECF No. 185.)

In his motion, Thomas asserted that the generalized threat to prison populations presented

by the COVID-19 pandemic presents an extraordinary and compelling reason to warrant

relief under 18 U.S.C. § 3582(c)(1)(A). Significantly, Thomas did not assert in his motion

when he had made a request to the Bureau of Prisons (“BOP”) to move for compassionate

release on his behalf. As such, on May 27, 2020, the Court denied Thomas’ motion without

prejudice for his failure to satisfy the exhaustion requirements of Section 3582(c)(1)(A).

(ECF No. 187.)

        Thereafter, on July 24, 2020, Thomas filed the instant motion, renewing his request

for compassionate release. (ECF No. 189.) Thomas asserts that he made a request to the

warden of the low security federal correctional institution in Yazoo City, Mississippi, (“Yazoo

City Low”) to move the Court for compassionate relief on Thomas’ behalf on April 15, 2020.

Thomas further asserts that he has not received a response to his request to date. Beyond

the generalized threat of the COVID-19 pandemic and its presence in Yazoo City Low,1

Thomas does not assert that any additional extraordinary and compelling reasons




1 As of the date of this order, the Bureau of Prisons website reports that there are 0 confirmed currently active
cases of COVID-19 among inmates and 5 confirmed currently active cases among staff at Yazoo City Low. See
COVID-19 Cases: Full breakdown and additional details, https://www.bop.gov/coronavirus/ (last visited
September 15, 2020). Further, 94 inmates and 9 staff have recovered while 3 inmates have died. Id. Yazoo City
Low has a total population of 1693 inmates. See FCI Yazoo City Low, https://www.bop.gov/locations/
institutions/yaz/ (last visited September 15, 2020).
     Case: 3:12-cr-00002-RAM-RM Document #: 193 Filed: 09/15/20 Page 3 of 5
United States v. Thomas
Case No. 3:12-cr-0012
Memorandum Opinion
Page 3 of 5

warranting a reduction in sentence exist. On August 7, 2020, the United States filed an

opposition to Thomas’ motion. (ECF No. 191.) Thomas filed a reply thereto on August 31,

2020. (ECF No. 192.)

                                        II. DISCUSSION

        Pursuant to 18 U.S.C. § 3582, a sentencing court has the authority to modify a

sentence imposed under certain conditions. Section 3582 provides in pertinent part that

        (A) the court, . . . upon motion of the defendant after the defendant has fully exhausted
        all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by
        the warden of the defendant’s facility, whichever is earlier, may reduce the term of
        imprisonment . . ., after considering the factors set forth in section 3553(a) to the
        extent that they are applicable, if it finds that—

            (i) extraordinary and compelling reasons warrant such a reduction; . . .

            ...

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission.

18 U.S.C. § 3582(c)(1).

        The Third Circuit has explained that, prior to a District Court considering a

defendant’s motion for compassionate release pursuant to Section 3582(c)(1)(A), either (1)

the Bureau of Prisons (“BOP”) must have had 30 days to consider the defendant’s request

that the BOP move for compassionate release on his behalf, or (2) the defendant must

administratively exhaust an adverse decision by the BOP in response to that defendant’s

request within that time period. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

Failure to comply with Section 3582(c)(1)(A)’s exhaustion requirement “presents a glaring

roadblock foreclosing compassionate release.” See id. Once a defendant has met Section

3582(c)(1)(A)’s exhaustion requirement, “a district court ‘may reduce [a federal inmate's]
     Case: 3:12-cr-00002-RAM-RM Document #: 193 Filed: 09/15/20 Page 4 of 5
United States v. Thomas
Case No. 3:12-cr-0012
Memorandum Opinion
Page 4 of 5

term of imprisonment’ and ‘impose a term of probation or supervised release . . . if it finds

that . . . extraordinary and compelling reasons warrant such a reduction.’” United States v.

Pawlowski, 967 F.3d 327, 329 (3d Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). “But

before granting compassionate release, a district court must ‘consider[ ] the factors set forth

in [18 U.S.C. §] 3553(a) to the extent that they are applicable.’” Id. “Those factors include,

among other things, ‘the history and characteristics of the defendant’ and ‘the need for the

sentence imposed . . . to reflect the seriousness of the offense, to promote respect for the law,

. . . to provide just punishment for the offense[, and] . . . to afford adequate deterrence to

criminal conduct.’” Id. at 330 (citations omitted).

        In addition, the United States Sentencing Commission has issued a policy statement

addressing the reduction of sentences pursuant to Section 3582(c)(1)(A). That statement

provides that a court may reduce a term of imprisonment if, after considering the factors set

forth in 18 U.S.C. § 3553(a), the court determines that (1) “extraordinary and compelling

reasons warrant the reduction”; (2) “the defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g)”; and (3) “the reduction is

consistent with this policy statement.” U.S.S.G. § 1B1.13.

        The defendant has the burden to show he is entitled to a sentence reduction pursuant

to Section 3582(c)(1). Cf. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (noting that

the defendant has the burden of establishing that he is eligible for a sentence reduction under

18 U.S.C. § 3582(c)(2)); United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) ("A party

with an affirmative goal and presumptive access to proof on a given issue normally has the

burden of proof as to that issue.").
     Case: 3:12-cr-00002-RAM-RM Document #: 193 Filed: 09/15/20 Page 5 of 5
United States v. Thomas
Case No. 3:12-cr-0012
Memorandum Opinion
Page 5 of 5

        Here, Thomas asserts that he made a request to the warden at his facility on April 15,

2020. Given this, it is clear that the 30-day exhaustion period has expired. As such, the Court

has the authority to consider the merits of Thomas’ motion.

        With respect to the merits, Thomas does not argue that any other extraordinary or

compelling reasons beyond the existence of COVID-19, and its presence in the facility where

he is incarcerated, warrant a reduction in his sentence. Significantly, the Third Circuit has

explained that “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to

curtail the virus's spread.” Raia, 954 F.3d at 597. As such, the Court finds that Thomas has

not demonstrated any extraordinary or compelling reasons to reduce his sentence.

Moreover, even if the Court were to find that Thomas had demonstrated extraordinary and

compelling reasons to reduce his sentence, Thomas has not addressed (1) whether he is not

a danger to the safety of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g) or (2) whether a reduction in his sentence would be consistent with the factors

set forth in 18 U.S.C. § 3553(a). As such, the Court concludes that Thomas has failed to show

that he is entitled to a sentence reduction.

                                      III. CONCLUSION

        For the reasons stated above, the Court will deny Thomas’ motion for compassionate
release. An appropriate Order follows.



Dated: September 15, 2020                                 /s/ Robert A. Molloy
                                                          ROBERT A. MOLLOY
                                                          District Judge
